Appeal, insofar as taken from that part of the Appellate Division order that affirmed Supreme Court’s order denying summary judgment, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the Appellate Division order does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from that part of the Appellate Division order that affirmed Supreme Court’s order granting respondent’s application to voluntarily discontinue the action without prejudice, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Judge Abdus-Salaam taking no part.